Exhibit 10.1

ABITIBIBOWATER INC.

2010 EQUITY INCENTIVE PLAN

SECTION 1

GENERAL

1.1 Purpose. The AbitibiBowater Inc. Equity Incentive Plan (the “Plan”) has been
established by AbitibiBowater Inc. (the “Company”) to (i) attract and retain
persons eligible to participate in the Plan including directors, officers,
employees, consultants and advisors of the Company, its Affiliates and its
Subsidiaries; (ii) motivate Participants, by means of appropriate incentives, to
achieve long-range goals; (iii) provide incentive compensation opportunities
that are competitive with those of other similar companies; and (iv) further
align Participants’ interests with those of the Company’s other stockholders
through compensation that is based on the Company’s common stock; and thereby
promote the long-term financial interest of the Company and the Subsidiaries,
including the growth in value of the Company’s equity and enhancement of
long-term stockholder return.

1.2 Operation, Administration, and Definitions. The operation and administration
of the Plan, including the Awards made under the Plan, shall be subject to the
provisions of Sections 3 and 7. Capitalized terms in the Plan shall be defined
as set forth in the Plan (including the definition provisions of Section 2).

SECTION 2

DEFINED TERMS

In addition to the other definitions contained herein, the following definitions
shall apply:

2.1 Act. The term “Act” means the Securities Exchange Act of 1934, as amended,
and any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

2.2 Affiliate. The term “Affiliate” shall have the meaning ascribed to it in
Rule 12b-2 of the Act.

2.3 Award. The term “Award” means any award or benefit granted under the Plan,
including, without limitation, the grant of Options, SARs, Full Value Awards,
Cash Incentive Awards and Performance-Based Compensation.

2.4 Board. The term “Board” means the Board of Directors of the Company.

2.5 Cause. The term “Cause” means, in the case of a particular Award, unless the
applicable Award Agreement states otherwise, (i) the Company, an Affiliate or a
Subsidiary having “cause” to terminate a Participant’s employment or service, as
defined in any employment or consulting agreement between the Participant and
the Company, an Affiliate or a Subsidiary in effect at the time of such
termination or (ii) in the absence of any such employment or consulting
agreement (or the absence of any definition of “Cause” contained therein),
(A) the Participant’s commission of a felony or a crime involving moral
turpitude, or other material act or omission involving dishonesty or fraud,
(B) Participant’s engaging in conduct that would bring or is reasonably likely
to bring the Company, or any of its Affiliates or Subsidiaries into public

 

1



--------------------------------------------------------------------------------

disgrace or disrepute or that would affect the Company’s or any Affiliate’s or
Subsidiary’s business in any material way, (C) the Participant’s failure to
perform duties as reasonably directed by the Company (which, if reasonably
curable, is not cured within 10 days after notice thereof is provided to the
Participant) or (D) the Participant’s gross negligence, willful malfeasance or
material act of disloyalty or other breach of fiduciary duty with respect to the
Company, its Affiliates or Subsidiaries (which, if reasonably curable, is not
cured within 10 days after notice thereof is provided to the Participant). Any
determination of whether Cause exists shall be made by the Committee in its sole
discretion.

2.6 Code. The term “Code” means the Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall be deemed to include any
regulations or other interpretative guidance under such section, and any
amendments or successor provisions to such section, regulations or guidance.

2.7 Date of Grant. The term “Date of Grant” means the date on which the granting
of an Award is authorized, or such other date as may be specified in such
authorization.

2.8 “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of the Company, its
Affiliates or Subsidiaries, (ii) any activity that would be grounds to terminate
the Participant’s employment or service with the Company, an Affiliate or a
Subsidiary for Cause, (iii) whether in writing or orally, maligning, denigrating
or disparaging the Company, its Affiliates, its Subsidiaries, or their
respective predecessors and successors, or any of the current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, with respect to any of their respective
past or present activities, or otherwise publishing (whether in writing or
orally) statements that tend to portray any of the aforementioned persons or
entities in an unfavorable light, or (iv) the breach of any noncompetition,
nonsolicitation or other agreement containing restrictive covenants, with the
Company, its Affiliates or Subsidiaries.

2.9 Disability. The term “Disability” shall have the meaning contained in the
Company’s applicable long-term disability plan, or if no such plan exists or the
Participant is not eligible to participate in such plan, then the Participant’s
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities for 180 consecutive days. Any determination as to
whether Disability exists shall be made by the Committee in its sole discretion.

2.10 Effective Date. The term “Effective Date” means the later of (i) the
effective date of the Second Amended Joint Plan of Reorganization of
AbitibiBowater Inc. and its Affiliated Debtors, dated August 2, 2010, as
confirmed by the United States Bankruptcy Court for the District of Delaware;
and (ii) the date the sanction order by the Québec Superior Court of Justice
shall have been made and entered and the operation and effect of such order will
not have been stayed, reversed or amended, which sanction order will sanction
the plan of reorganization and compromise jointly filed by certain direct and
indirect subsidiaries of AbitibiBowater Inc. pursuant to the provisions of the
Companies’ Creditors Arrangement Act (Canada), as such order may be amended, or
supplemented from time to time.

2.11 Eligible Individual. For purposes of the Plan, the term “Eligible
Individual” means any employee of the Company or a Subsidiary, any director,
officer, consultant, advisor (who may be offered securities registrable on Form
S-8 of the Securities Act) or other persons providing services to the Company or
a Subsidiary; provided, however, that an ISO may only be granted to an employee
of the Company or a Subsidiary. An Award may be granted to an

 

2



--------------------------------------------------------------------------------

employee or other individual providing services, in connection with hiring,
retention or otherwise, prior to the date the employee or individual first
performs services for the Company or the Subsidiaries, provided that such
individual has accepted an offer of employment or consultancy from the Company
or a Subsidiary and would satisfy the foregoing once he or she begins employment
with or providing services to the Company or a Subsidiary and such Awards shall
not become vested prior to the date the employee or service provider first
performs such services.

2.12 Emergence Date Grant. The term “Emergence Date Grant” means the grant of an
Option or a grant of an Award of restricted stock units that is approved prior
to, at or about the Effective Date in connection with the emergence of the
Company from creditors protection.

2.13 Exercise Price. The “Exercise Price” of each Option and/or SAR granted
under Section 4 shall be established by the Committee or shall be determined by
a method established by the Committee at the time the Option or SAR is granted.
The Exercise Price per share of Stock shall not be less than 100% of the Fair
Market Value of a share of Stock on the Date of Grant (or, if greater, the par
value of a share of Stock); provided, however, that the Exercise Price for an
Emergence Date Grant that is an Option shall be equal to the arithmetic mean of
the per-share closing trading price of the Stock for the thirty (30) calendar
day period commencing on the Listing Date.

2.14 Fair Market Value. “Fair Market Value” means, on a given date, except as
otherwise determined by the Committee and set forth in an Award Agreement,
(i) if the Stock is listed on a national securities exchange, the simple
arithmetic mean between the highest and lowest prices per share at which the
Stock is traded as reported for the national securities exchange for the day
immediately preceding that date, or if not so traded, the simple arithmetic mean
between the closing bid-and-asked prices thereof as reported for such national
securities exchange on the day immediately preceding that date, rounded to the
nearest number within two decimal places; (ii) if the Stock is not listed on any
national securities exchange but is quoted in an inter-dealer quotation system
on a last sale basis, the simple arithmetic mean between the closing
bid-and-asked prices thereof as reported for such quotation system for the day
immediately preceding that date, rounded to the nearest number within two
decimal places; or (iii) if the Stock is not listed on a national securities
exchange or quoted in an inter-dealer quotation system on a last sale basis, the
amount determined by the Committee in good faith to be the fair market value of
the Stock.

2.15 ISO. The term “ISO” means an Option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in
section 422(b) of the Code.

2.16 Listing Date. The date on which the shares of Stock are officially listed
or quoted for trading on the New York Stock Exchange.

2.17 Negative Discretion. The term “Negative Discretion” means the discretion
authorized by the Plan to be applied by the Committee to eliminate or reduce the
size of a Performance-Based Compensation Award consistent with Section 162(m) of
the Code.

2.18 NQO. The term “NQO” means an Option that is not intended to be an ISO.

2.19 Option. The term “Option” means an ISO or NQO granted under Section 4 which
entitles the Participant to purchase shares of Stock at an Exercise Price
established by the Committee.

 

3



--------------------------------------------------------------------------------

2.20 Participant. The term “Participant” means an Eligible Individual who has
been selected by the Committee to participate in the Plan and to receive an
Award subject to the Plan.

2.21 Performance-Based Compensation. The term “Performance-Based Compensation”
shall have the meaning ascribed to it under Code section 162(m) and the
regulations thereunder.

2.22 “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance-Based Compensation of a particular Participant,
whether all, some portion but less than all, or none of the Performance-Based
Compensation has been earned for the Performance Period.

2.23 “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Measures.

2.24 Performance Measures The term “Performance Measures” shall mean the
criterion or criteria that the Committee shall select for purposes of
establishing the Performance Goal(s) for a Performance Period with respect to
any Performance-Based Compensation under the Plan.

2.25 “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, Performance-Based Compensation.

2.26 Person. The term “Person” means any individual, firm, corporation,
partnership, trust or other entity.

2.27 Securities Act. The term “Securities Act” means the Securities Act of 1933,
as amended, and any successor thereto. Reference in the Plan to any section of
(or rule promulgated under) the Securities Act shall be deemed to include any
rules, regulations or other interpretative guidance under such section or rule,
and any amendments or successor provisions to such section, rules, regulations
or guidance.

2.28 Subsidiaries. For purposes of the Plan, the term “Subsidiary” means any
corporation, partnership, joint venture or other entity during any period in
which at least a fifty percent voting or profits interest is owned, directly or
indirectly, by the Company (or by any entity that is a successor to the
Company), and any other business venture designated by the Committee in which
the Company (or any entity that is a successor to the Company) has a significant
interest, as determined in the discretion of the Committee.

2.29 Stock. The term “Stock” means shares of common stock of the Company, par
value $.001 per share (and any stock or other securities into which such common
stock may be converted or into which it may be exchanged).

 

4



--------------------------------------------------------------------------------

SECTION 3

COMMITTEE

 

  3.1 Administration.

 

(a) The authority to control and manage the operation and administration of the
Plan shall be vested in a committee (the “Committee”) in accordance with this
Section 3. Unless otherwise specified herein, all references to the Committee
shall refer to the Human Resources and Compensation/Nominating and Governance
Committee of the Company. The Committee shall be selected by the Board, and
shall consist solely of two or more members of the Board who are intended to
qualify as “non-employee directors” under Rule 16b-3 of the Act and “outside
directors” as defined in Treasury Regulation Section 1.162-27(e)(3) (an
“Eligible Director”). If the Committee does not exist, or for any other reason
determined by the Board, and to the extent not prohibited by applicable law or
the applicable rules of any stock exchange, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee, and upon
such event all references to the Committee shall be deemed to refer to the
Board. However, the fact a Committee member shall fail to qualify as an Eligible
Director shall not invalidate any Award granted by the Committee that is
otherwise validly granted under the Plan.

 

(b)

No member of the Board, the Committee or any employee or agent of the Company
(each such person, an “Indemnifiable Person”) shall be liable for any action
taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any Award hereunder. Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made under the Plan or any Award
Agreement and against and from any and all amounts paid by such Indemnifiable
Person with the Company’s approval, in settlement thereof, or paid by such
Indemnifiable Person in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnifiable Person, and the Company shall advance to
such Indemnifiable Person any such expenses promptly upon written request (which
request shall include an undertaking by the Indemnifiable Person to repay the
amount of such advance if it shall ultimately be determined as provided below
that the Indemnifiable Person is not entitled to be indemnified); provided that
the Company shall have the right, at its own expense, to assume and defend any
such action, suit or proceeding and once the Company gives notice of its intent
to assume the defense, the Company shall have sole control over such defense
with counsel of the Company’s choice. The foregoing right of indemnification
shall not be available to an Indemnifiable Person to the extent that a final
judgment or other final adjudication (in either case not subject to further
appeal) binding upon such Indemnifiable Person determines that the acts or
omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable

 

5



--------------------------------------------------------------------------------

 

Persons may be entitled under the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, individual indemnification agreement or contract or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

3.2 Powers of Committee. The Committee’s administration of the Plan shall be
subject to the following:

 

(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select from among the Eligible Individuals those persons who
shall receive Awards, to determine the time or times of receipt, to determine
the types of Awards and the number of shares covered by the Awards, to establish
the terms, conditions, performance criteria (including Performance Measures),
restrictions, vesting requirements and other provisions of such Awards, and
(subject to the restrictions imposed by Section 9) to modify or waive, at or
after the Date of Grant of an Award, the vesting, exercisability or other terms
of an Award or otherwise amend, cancel, or suspend Awards.

 

(b) The Committee will have the authority to determine to what extent, and under
what circumstances Awards may be settled or exercised in cash, shares of Stock,
other securities, other Awards or other property, or canceled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; and to what extent, and under what
circumstances the delivery of cash, Stock, other securities, other Awards or
other property and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the Participant or of the
Committee.

 

(c) To the extent that the Committee determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Committee will have the authority
and discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States, and to provide for subplans created
under the Plan in any such jurisdiction outside the United States.

 

(d) The Committee will have the authority and discretion to interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to an Award
granted under the Plan, to establish, amend, and rescind any rules and
regulations relating to the Plan, to determine the terms and provisions of any
Award Agreement made pursuant to the Plan, and to make all other determinations
and take any other action that may be necessary or advisable for the
administration of the Plan.

 

(e) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

 

(f) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the Certificate of
Incorporation and Bylaws and other organizational documents of the Company, and
applicable state corporate law.

 

6



--------------------------------------------------------------------------------

3.3 Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time. Without limiting the generality of the
foregoing, the Committee may delegate to one or more officers of the Company or
any Affiliate or Subsidiary the authority to act on behalf of the Committee with
respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Committee herein, and which may
be so delegated as a matter of law, except for grants of Awards to persons
(i) subject to Section 16 of the Act or (ii) who are, or who are reasonably
expected to be, “covered employees” for purposes of Code Section 162(m).

3.4 Information to be Furnished to Committee. The Company and Subsidiaries shall
furnish the Committee with such data and information as it determines may be
required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment (or other provision
of services), termination of employment (or cessation of the provision of
services), leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan

SECTION 4

OPTIONS AND SARS

 

  4.1 Definitions.

 

(a) Each Option granted under the Plan shall be subject to an Award Agreement.
All Options granted under the Plan shall be NQO’s unless the applicable Award
Agreement expressly states that the Option is intended to be an ISO. ISO’s shall
be granted only to Eligible Persons who are employees of the Company, its
Affiliates or its Subsidiaries, and no ISO shall be granted to any Eligible
Person who is ineligible to receive an ISO under the Code. In the case of an
ISO, the terms and conditions of such grant shall be subject to and comply with
such rules as may be prescribed by Section 422 of the Code. If for any reason an
Option intended to be an ISO (or any portion thereof) shall not qualify as an
ISO, then, to the extent of such nonqualification, such Option or portion
thereof shall be regarded as a NQO appropriately granted under the Plan.

 

(b) A stock appreciation right (a “SAR”) entitles the Participant to receive, in
cash or Stock (as determined in accordance with subsection 8.8, a payment equal
to (or otherwise based on) the excess (if any) of: (a) the Fair Market Value of
a specified number of shares of Stock at the time of exercise; over (b) an
Exercise Price established by the Committee. Each SAR granted under the Plan
shall be subject to an Award Agreement.

4.2 Exercise. Unless otherwise provided by the Committee in an Award Agreement:
(i) each Option and SAR shall vest and become exercisable with respect to 25% of
the shares of Stock subject to such Option or SAR on each of the first four
anniversaries of the Date of Grant (the “Option Period” or “SAR Period”, as
applicable), subject to continued employment or service of the Participant
through each such vesting date; (ii) both the unvested and the vested portion of
an Option and SAR shall expire upon the termination of the Participant’s
employment or service for Cause; (iii) upon retirement (in accordance with
applicable policy), each Option and SAR shall vest based on prorated time
elapsed, and the vested portion of the Options and

 

7



--------------------------------------------------------------------------------

SARs shall remain exercisable during the 1-year period immediately following
such retirement (upon death after retirement, any then vested Options and SARs
remain exercisable for 2 years following death); (iv) upon the Participant’s
involuntary termination of employment or service with retirement eligibility at
termination or immediately following any applicable severance period, each
Option and SAR shall vest based on prorated time elapsed, including any
applicable severance period, and the vested portion of the Options and SARs
shall remain exercisable during the 1-year period immediately following such
termination (upon death after such termination, any then vested Options and SARs
remain exercisable for 2 years following death); (v) upon the Participant’s
involuntary termination of employment or service prior to retirement
eligibility, each Option and SAR shall vest based on prorated time elapsed,
including any applicable severance period, and the vested portion of the Options
and SARs shall remain exercisable for 1 year (upon death after such termination,
any then vested Options/SARs remain exercisable for 2 years following death);
(vi) upon the Participant’s death while employed, each Option and SAR shall
become vested with respect to the next tranche of shares of Stock scheduled to
vest, and the vested portion of the Options and SARs shall remain exercisable
for 2 years; (vii) upon the Participant’s termination of employment or service
due to resignation, any then vested Options and SARs remain exercisable for 90
days (upon death after such resignation, any then vested Options and SARs remain
exercisable for 1 year following death); and (viii) each Option and SAR shall
continue to vest during any applicable short-term disability period, and upon
the Participant’s becoming eligible for long-term disability benefits, each
Option and SAR shall become vested with respect to the next tranche of shares of
Stock scheduled to vest (including short-term disability period) and the vested
portion of the Options and SARs shall remain exercisable for 2 years thereafter;
provided, however, that notwithstanding any vesting dates set by the Committee,
the Committee may, in its sole discretion, accelerate the exercisability of any
Option and/or SAR, which acceleration shall not affect the terms and conditions
of such Option and/or SAR other than with respect to exercisability; and
provided, further, that in no event shall any Option or SAR remain outstanding
past its originally scheduled expiration date (and such originally scheduled
expiration date shall not exceed ten years from the Date of Grant).

4.3 Payment of Option Exercise Price. The payment of the Exercise Price of an
Option granted under this Section 4 shall be subject to the following:

 

(a) Subject to the following provisions of this subsection 4.3, the full
Exercise Price for shares of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement approved by the Committee and described in
paragraph 4.3(c), payment may be made as soon as practicable after the
exercise).

 

(b) Subject to applicable law, the Exercise Price shall be payable in cash,
check, cash equivalent or by tendering, by either actual delivery of shares or
by attestation, shares of Stock acceptable to the Committee, and valued at Fair
Market Value as of the day of exercise, or in any combination thereof, as
determined by the Committee.

 

(c)

Subject to applicable law, the Committee may permit a Participant to elect to
pay the Exercise Price upon (i) the exercise of an Option by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise, (ii) upon a “net exercise”
procedure approved by the Committee or (iii) such other method which is approved
by the Committee. Notwithstanding the foregoing, if on the last day of the
Option Period, the Fair Market Value exceeds the Exercise Price, the Participant
has not

 

8



--------------------------------------------------------------------------------

 

exercised the Option, and the Option has not expired, such Option shall be
deemed to have been exercised by the Participant on such last day by means of a
net exercise and the Company shall deliver to the Participant the number of
shares of Stock for which the Option was deemed exercised less such number of
shares of Stock required to be withheld to cover the payment of the Exercise
Price and all applicable required withholding taxes.

4.4 No Repricing. Except for either adjustments pursuant to paragraph 8.3
(relating to changes in capital structure), or reductions of the Exercise Price
approved by the Company’s stockholders, the Exercise Price for any outstanding
Option may not be decreased after the Date of Grant nor may an outstanding
Option granted under the Plan be surrendered to the Company as consideration for
the grant of a replacement Option with a lower exercise price.

4.5 Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, or any other applicable
law or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or traded.

4.6 Grants of Options and SARs. An Option may but need not be in tandem with a
SAR, and a SAR may but need not be in tandem with an Option (in either case,
regardless of whether the original award was granted under this Plan or another
plan or arrangement). If an Option is in tandem with a SAR, the Exercise Price
of both the Option and SAR shall be the same, and the exercise of the Option or
SAR with respect to a share of Stock shall cancel the corresponding tandem SAR
or Option right with respect to such share.

SECTION 5

FULL VALUE AWARDS

5.1 Definition. A “Full Value Award” is a grant (other than an Option or a SAR)
of one or more shares of Stock or a right to receive one or more shares of Stock
in the future (including, without limitation, unrestricted Stock, restricted
Stock or restricted stock units, performance Stock or performance stock units,
and deferred stock or deferred stock units), with such grant subject to the
provisions of Section 7.2 and to one or more of the following, as determined by
the Committee:

 

(a) The grant shall be in consideration of a Participant’s previously performed
services, or surrender of other compensation that may be due.

 

(b) The grant shall be contingent on the achievement of performance or other
objectives during a specified period.

 

(c) The grant shall be subject to a risk of forfeiture or other restrictions
that will lapse upon the achievement of one or more goals relating to completion
of service by the Participant, or achievement of performance or other
objectives, or a combination of any of the foregoing.

 

9



--------------------------------------------------------------------------------

The grant of Full Value Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee. Each Full Value
Award shall be evidenced by an Award Agreement. Unless otherwise provided by the
Committee in an Award Agreement:

(i) all vested and unvested Full Value Awards shall terminate upon termination
of employment or service for Cause or upon the Participant’s resignation;
(ii) upon retirement (in accordance with applicable policy), Full Value Awards
shall vest based on prorated time elapsed (no further vesting after subsequent
death); (iii) upon involuntary termination of employment or service with
retirement eligibility at termination or immediately following any applicable
severance period, Full Value Awards shall vest based on prorated time elapsed,
including any applicable severance period (no further vesting after subsequent
death); (iv) upon involuntary termination of employment or service prior to
retirement eligibility, Full Value Awards shall vest based on prorated time
elapsed, including any applicable severance period (no further vesting after
subsequent death); (v) upon death while employed, Full Value Awards shall become
vested with respect to the next tranche of shares of Stock scheduled to vest;
and (vi) Full Value Awards continue vesting on their regular schedule during
short-term disability period (but cease vesting upon becoming eligible to
receive long-term disability benefits and shall become vested with respect to
the next tranche of shares of Stock scheduled to vest, including any short term
disability period).

SECTION 6

CASH INCENTIVE AWARDS

A Cash Incentive Award is the grant of a right to receive a payment of cash (or
in the discretion of the Committee, Stock having value equivalent to the cash
otherwise payable) that is contingent on achievement of performance objectives
over a specified period established by the Committee. The grant of Cash
Incentive Awards may also be subject to such other conditions, restrictions and
contingencies, as determined by the Committee. Each Cash Incentive Award shall
be evidenced by an Award Agreement.

SECTION 7

RESTRICTIONS ON AWARDS

7.1 Performance-Based Compensation. The Committee may designate an Award granted
to any Participant as Performance-Based Compensation intended to qualify as
“performance–based compensation” under Section 162(m) of the Code.
Notwithstanding anything in the Plan to the contrary, if the Company determines
that a Participant who has been granted an Award designated as Performance-Based
Compensation is not (or is no longer) a “covered employee” (within the meaning
of Section 162(m) of the Code), the terms and conditions of such Award may be
modified without regard to any restrictions or limitations set forth in this
Section 7.1 (but subject otherwise to the provisions of Section 9). To the
extent required by Code section 162(m), any Full Value Award designated as
Performance-Based Compensation shall be conditioned on the achievement of one or
more performance objectives, based on the Performance Measures selected by the
Committee, and the following provisions of this Section 7.1 shall apply:

 

(a) Discretion of Committee with Respect to Performance-Based Compensation. With
regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance-Based Compensation to be issued, the Performance Measure that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance-Based Compensation to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.

 

10



--------------------------------------------------------------------------------

 

(b) Performance Measures. The “Performance Measures” shall be based on any one
or more of the following Company, Subsidiary, operating unit or division
performance measures: (i) net earnings or net income (before or after taxes);
(ii) basic or diluted earnings per share (before or after taxes); (iii) net
revenue or net revenue growth; (iv) gross revenue or gross revenue growth, gross
profit or gross profit growth; (v) net operating profit (before or after taxes);
(vi) return measures (including, but not limited to, return on investment,
assets, capital, employed capital, invested capital, equity, or sales);
(vii) cash flow measures (including, but not limited to, operating cash flow,
free cash flow, and cash flow return on capital), which may but are not required
to be measured on a per share basis; (viii) earnings before or after taxes,
interest, depreciation and/or amortization (including EBIT and EBITDA);
(ix) gross or net operating margins; (x) productivity ratios; (xi) share price
(including, but not limited to, growth measures and total stockholder return);
(xii) expense targets or cost reduction goals, general and administrative
expense savings; (xiii) operating efficiency; (xiv) objective measures of
customer satisfaction; (xv) working capital targets; (xvi) measures of economic
value added or other ‘value creation’ metrics; (xvii) inventory control;
(xviii) enterprise value; (xix) sales; (xx) stockholder return; (xxi) client
retention; (xxii) competitive market metrics; (xxiii) employee retention;
(xxiv) timely completion of new product rollouts; (xxv) timely launch of new
facilities; (xxvi) objective measures of personal targets, goals or completion
of projects (including but not limited to succession and hiring projects,
completion of specific acquisitions, reorganizations or other corporate
transactions or capital-raising transactions, expansions of specific business
operations and meeting divisional or project budgets); (xxvii) system-wide
revenues; (xxviii) market share; (xxix) cost of capital, debt leverage year-end
cash position or book value; (xxx) strategic objectives, development of new
product lines and related revenue, (xxxi) sales and margin targets or
international operations; (xxxii) safety performance; (xxxiii) environmental
performance; or (xxxiv) any combination of the foregoing. Each goal may be
expressed on an absolute and/or relative basis, may be based on or otherwise
employ comparisons based on internal targets, the past performance of the
Company and/or the past or current performance of other companies, and in the
case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders equity and/or shares outstanding, investments or to assets
or net assets. The Committee also has the authority to provide for accelerated
vesting of any Award based on the achievement of Performance Goals pursuant to
the Performance Measure specified in this paragraph. To the extent required
under Section 162(m) of the Code, the Committee shall, within the first 90 days
of a Performance Period (or, if longer or shorter, within the maximum period
allowed under Section 162(m) of the Code), define in an objective fashion the
manner of calculating the Performance Measure it selects to use for such
Performance Period.

 

(c)

Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measure without obtaining shareholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining shareholder approval. The Committee is authorized at any time during
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter to the extent the exercise of such authority at such time would not
cause the Performance-Based Compensation granted to any Participant for such
Performance Period to fail to qualify as “performance-based compensation” under

 

11



--------------------------------------------------------------------------------

 

Section 162(m) of the Code, in its sole discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period, based on and in
order to appropriately reflect the following events: (a) asset write-downs;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (d) any reorganization and restructuring programs;
(e) extraordinary nonrecurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year; (f) material acquisitions or divestitures; (g) any other
specific unusual or nonrecurring events, or objectively determinable category
thereof; (h) foreign exchange gains and losses; and (i) a change in the
Company’s fiscal year.

 

(d) Payment of Performance-Based Compensation. Unless otherwise provided in the
applicable Award Agreement, and except as otherwise provided in the Plan
relating to vesting upon certain terminations of employment or service, a
Participant must be employed by the Company on the last day of a Performance
Period to be eligible for payment in respect of a Performance-Based Compensation
for such Performance Period. A Participant shall be eligible to receive payment
in respect of Performance-Based Compensation only to the extent that: (A) the
Performance Goals for such period are achieved; and (B) all or some of the
portion of such Participant’s Performance-Based Compensation has been earned for
the Performance Period based on the application of the Performance Formula to
such achieved Performance Goals.

 

(e) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance-Based
Compensation earned for the period based upon the Performance Formula. The
Committee shall then determine the amount of each Participant’s
Performance-Based Compensation Award actually payable for the Performance Period
and, in so doing, may apply Negative Discretion.

 

(f) Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance-Based Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion. Unless otherwise provided in the
applicable Award Agreement, the Committee shall not have the discretion to
(A) grant or provide payment in respect of Performance-Based Compensation Awards
for a Performance Period if the Performance Goals for such Performance Period
have not been attained; or (B) increase a Performance Compensation-Based Award
above the applicable limitations set forth in Section 8.2 of the Plan.

 

(g) Timing of Award Payments. Unless otherwise provided in an Award Agreement,
Performance-Based Compensation granted for a Performance Period shall be paid to
Participants as soon as administratively practicable following completion of the
certifications required by Section 7.1(e). Any Performance-Based Compensation
that has been deferred shall not (between the date as of which the Award is
deferred and the payment date) increase (i) with respect to Performance-Based
Compensation that is payable in cash, by a measuring factor for each fiscal year
greater than a reasonable rate of interest set by the Committee or (ii) with
respect to Performance-Based Compensation that is payable in shares of Stock, by
an amount greater than the appreciation of a share of Stock from the date such
Award is deferred to the payment date.

 

12



--------------------------------------------------------------------------------

7.2 Four-Year Minimum Vesting. If the right to become vested in an Award is
conditioned on the completion of a specified period of service with the Company
or the Subsidiaries, without achievement of Performance Measures or other
performance objectives (whether or not related to Performance Measures) being
required as a condition of vesting, and without it being granted in lieu of
other compensation, then the required period of service for full vesting shall
be not less than four years, or ratably (whether monthly, quarterly, annual or
otherwise) over not less than a four-year period, and if the right to become
vested in an Award is conditioned on the achievement of Performance Measures or
other performance objectives (whether or not related to Performance Measures,
and without it being granted in lieu of other compensation), then the required
period of service for full vesting shall be not less than one year (in either
case, subject to acceleration of vesting, to the extent permitted by the
Committee, in the event of the Participant’s death, disability, retirement, or
involuntary termination of employment or service) (as applicable, the “Minimum
Vesting Schedule”); provided, however, that the foregoing limitation of this
subsection 7.2 does not apply to an Award that is granted with respect to 2010
performance, or as an inducement to a person being hired or rehired by the
Company or any of its Subsidiaries; provided, further, that the Committee in its
discretion may modify or accelerate the vesting schedule of an Award, or remove,
waive or modify any applicable performance objectives (subject to Section 7.1 in
the case of an Award intended to qualify as Performance-Based Compensation), so
long as in no event shall the revised vesting schedule be no more rapid than the
Minimum Vesting Schedule; and, provided, still further, that the Minimum Vesting
Schedule need not be applied to such grants that, when taken together with other
Awards not subject to the Minimum Vesting Schedule (other than Options and
SARs), comprise Awards with respect to a number of shares of Stock that does not
exceed, in the aggregate, five percent (5%) of the maximum number of shares of
Stock that may be delivered to Participants and their beneficiaries under the
Plan as set forth in Section 8.2(a) (as adjusted pursuant to Sections 8.2 and
8.3).

SECTION 8

OPERATION AND ADMINISTRATION

8.1 Effective Date. The Plan shall be effective as of the Effective Date. In the
event of Plan termination, the terms of the Plan shall remain in effect as long
as any Awards under it are outstanding; provided, however, that no Awards may be
granted under the Plan after the ten-year anniversary of the Effective Date.

8.2 Shares and Other Amounts Subject to Plan. The shares of Stock for which
Awards may be granted under the Plan shall be subject to the following:

 

(a) The shares of Stock with respect to which Awards may be made under the Plan
shall be shares currently authorized but unissued or, to the extent permitted by
applicable law, currently held or acquired by the Company as treasury shares,
including shares purchased in the open market or in private transactions or a
combination of the foregoing.

 

(b) Subject to the following provisions of this Section 8.2 and Section 8.3, the
maximum number of shares of Stock that may be delivered to Participants and
their beneficiaries under the Plan shall be 9,020,960 shares.

 

13



--------------------------------------------------------------------------------

 

(c) Any shares of Stock (i) tendered by a Participant or withheld by the Company
in connection with the payment of the Exercise Price or (ii) tendered by a
Participant or withheld by the Company to satisfy any tax withholding obligation
in connection with an Award or (iii) subject to a SAR that are not issued in
connection with the stock settlement of the SAR on exercise thereof, in each
case shall not be counted toward the number of shares listed in Section 8.2(b).

 

(d) To the extent provided by the Committee, any Award may be settled in cash
rather than Stock, although if an Award provides for possible settlement in
Stock, all shares of Stock covered by the Award for which settlement is actually
made in cash shall be counted toward the number of shares listed in
Section 8.2(b).

 

(e) Any shares of Stock covered by an Award that are not delivered to a
Participant or beneficiary because the Award is forfeited or canceled shall not
be counted toward the number of shares listed in Section 8.2(b).

 

(f) Any shares of Stock issued in connection with the substitution for, or
assumption of, awards previously granted by an entity that is acquired by the
Company or any Affiliate or Subsidiary through a merger, acquisition or business
combination (collectively, “Substitute Awards”) shall not be counted toward the
number of shares listed in Section 8.2(b).

 

(g) Subject to Section 8.3, the following additional maximums are imposed under
the Plan.

 

  (i) The maximum number of shares of Stock that may be delivered to
Participants and their beneficiaries with respect to ISOs granted under the Plan
shall be 9,020,960 shares, provided, that the Substitute Awards intended to
qualify as ISOs, if any shall be counted toward the number of shares listed in
this paragraph (i).

 

  (ii) The maximum number of shares that may be covered by Awards granted to any
one Participant during any one calendar-year period pursuant to Section 4
(relating to Options and SARs) shall be 300,000 shares. For purposes of this
paragraph (ii), if an Option is in tandem with a SAR, such that the exercise of
the Option or SAR with respect to a share of Stock cancels the tandem SAR or
Option right, respectively, with respect to such share, the tandem Option and
SAR rights with respect to each share of Stock shall be counted as covering only
one share of Stock for purposes of applying the limitations of this
paragraph (ii).

 

  (iii) The maximum number of shares of Stock that may be issued in conjunction
with Awards granted to any one Participant during any one-calendar-year period
pursuant to Section 5 (relating to Full Value Awards) and Section 6 (relating to
Cash Incentive Awards, but only to the extent they are settled in Stock) shall
be 200,000 shares. The maximum number of shares of Stock that may be issued in
conjunction with Awards granted pursuant to Section 5 (relating to Full Value
Awards) and Section 6 (relating to Cash Incentive Awards, but only to the extent
they are settled in Stock) over the life of the Plan shall be 3,000,000 shares.

 

  (iv) For Full Value Awards that are intended to be Performance-Based
Compensation, no more than 200,000 shares of Stock may be delivered pursuant to
such Awards granted to any one Participant during any one-calendar-year period
(regardless of whether settlement of the Award is to occur prior to, at the time
of, or after the time of vesting); provided further that:

 

  (A) If the Awards are denominated in Stock but an equivalent amount of cash is
delivered in lieu of delivery of shares of Stock, the foregoing limit shall be
applied based on the methodology used by the Committee to convert the number of
shares of Stock into cash.

 

14



--------------------------------------------------------------------------------

 

  (B) If delivery of Stock or cash is deferred until after shares of Stock have
been earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the shares are earned shall be disregarded.

 

  (v) The aggregate number of the Company’s Stock (i) issued to insiders of the
Company, within any one year period, and (ii) issuable to insiders of the
Company, at any time, under the Plan, or when combined with all of the Company’s
other security-based compensation arrangements, shall not exceed 10% of the
Company’s total issued and outstanding Stock, respectively.

 

  (vi) For Cash Incentive Awards that are intended to be Performance-Based
Compensation, the maximum amount payable to any Participant with respect to any
Performance Period shall equal $200,000 multiplied by the number of calendar
months included in that Performance Period; provided further that:

 

  (A) If the Awards are denominated in cash but an equivalent amount of Stock is
delivered in lieu of delivery of cash, the foregoing limit shall be applied to
the cash based on the methodology used by the Committee to convert the cash into
shares of Stock.

 

  (B) If delivery of Stock or cash is deferred until after cash has been earned,
any adjustment in the amount delivered to reflect actual or deemed investment
experience after the date the cash is earned shall be disregarded.

 

  (vii) The maximum aggregate number of the shares of Stock that may be
delivered with respect to Emergence Date Grants shall be 4,245,158 shares,
provided, that all shares of Stock covered by an Emergence Date Grant for which
settlement is actually made in cash shall be counted toward the number of shares
listed in this Section 8.2(g)(vii) and, for purposes of clarity, counted toward
the number of shares listed in Section 8.2(b).

8.3 Changes in Capital Structure and Similar Events. In the event of (x) a
corporate transaction involving the Company (including, without limitation, any
dividend (other than regular cash dividends or other distribution (whether in
the form of cash, shares of Stock, other securities or other property), stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, sale of assets or subsidiaries, combination
or exchange of shares, issuance of warrants or other rights to acquire Stock or
other securities of the Company), (y) other similar corporate transaction or
event that affects the shares of Stock, or (z) unusual or nonrecurring events
affecting the Company, any Affiliate or Subsidiary, or the financial statements
of the Company, any Affiliate or Subsidiary, or changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities

 

15



--------------------------------------------------------------------------------

exchange or inter-dealer quotation system, accounting principles or law, then
the Committee shall make an equitable or proportionate adjustment to prevent
undue dilution or enlargement of the intended benefits or potential benefits of
the Award consistent with the purposes of the Plan, including without limitation
any or all of the following: (i) adjustment of the number and kind of shares or
other securities which may be delivered under the Plan; (ii) adjustment of the
number and kind of shares subject to outstanding Awards; (iii) adjustment of the
Exercise Price of outstanding Options and SARs; (iv) adjustment of any
applicable performance measures (including without limitation, Performance
Measures and Performance Goals and (v) any other adjustments that the Committee
determines to be equitable (which may include, without limitation,
(I) replacement of Awards with other Awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, (II) providing for a substitution or assumption of Awards,
accelerating the exercisability of, lapse of restrictions on, or termination of,
Awards or providing for a period of time for exercise prior to the occurrence of
such event (any such Award not so exercised shall terminate upon the occurrence
of such event); and (III) cancelling any one or more outstanding Awards and
causing to be paid to the holders thereof, in cash, shares of Stock, other
securities or other property, or any combination thereof, the value of such
Awards, if any, as determined by the Committee (which if applicable may be based
upon the price per share of Stock received or to be received by other
shareholders of the Company in such event), including without limitation, in the
case of an outstanding Option or SAR, a cash payment in an amount equal to the
excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Stock subject to such Option or SAR over the
aggregate Exercise Price of such Option or SAR, respectively (it being
understood that, in such event, any Option or SAR having a per share Exercise
Price equal to, or in excess of, the Fair Market Value of a share of Stock
subject thereto may be canceled and terminated without any payment or
consideration therefor). Any adjustment in ISOs under this Section 8.3 (other
than any cancellation of ISOs) shall be made only to the extent not constituting
a “modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 8.3 shall be made in a manner which does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the Act.
The Company shall give each Participant notice of any adjustment hereunder. Any
such adjustment shall be conclusive and binding for all purposes.

8.4 General Restrictions. Delivery of shares of Stock or other amounts under the
Plan shall be subject to the following: The obligation of the Company to settle
Awards in Stock or other consideration shall be subject to all applicable laws,
rules, and regulations, and to such approvals by governmental agencies as may be
required. Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling, any shares of Stock pursuant to
an Award unless such shares have been properly registered for sale pursuant to
the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Stock to be
offered or sold under the Plan. The Committee shall have the authority to
provide that all certificates for shares of Stock or other securities of the
Company or any Affiliate or Subsidiary delivered under the Plan shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan, the applicable Award Agreement, the Federal securities
laws, or the rules, regulations and other requirements of the Securities and
Exchange Commission, any securities exchange or inter-dealer quotation system
upon which such shares or other securities are then listed or quoted and any
other applicable Federal, state, local or non-U.S. laws, and the Committee may
cause a

 

16



--------------------------------------------------------------------------------

legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. To the extent that the Plan provides for
issuance of stock certificates to reflect the issuance of shares of Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange.
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

8.5 Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable federal, state, local and foreign taxes, and the Committee may
condition the delivery of any shares or other benefits under the Plan on
satisfaction of the applicable withholding obligations. If permitted by the
Committee (in its sole discretion), such withholding obligations may be
satisfied (i) through cash payment by the Participant; (ii) through the
surrender of shares of Stock which the Participant already owns; (iii) through
the surrender of shares of Stock to which the Participant is otherwise entitled
under the Plan, provided, however, that such shares under the preceding clause
(ii) or this clause (iii) may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income) or (iv) by such other method as
specified by the Committee.

8.6 Grant and Use of Awards. The grant and use of Awards under the Plan shall be
subject to the following:

 

(a) In the discretion of the Committee, a Participant may be granted any Award
permitted under the provisions of the Plan, and more than one Award may be
granted to a Participant. Subject to subsection 4.4 (relating to repricing),
Awards may be granted as alternatives to or replacement of awards granted or
outstanding under the Plan, or any other plan or arrangement of the Company or a
Subsidiary (including a plan or arrangement of a business or entity, all or a
portion of which is acquired by the Company or a Subsidiary).

 

(b) Subject to the overall limitation on the number of shares of Stock that may
be delivered under the Plan in Section 8.2(b), the Committee may use available
shares of Stock as the form of payment for compensation, grants or rights earned
or due under any other compensation plans or arrangements of the Company or a
Subsidiary, including any Substitute Awards.

 

(c) Notwithstanding the provisions of subsection 4.2, Options and SARs granted
under the Plan in replacement for awards under plans and arrangements of a
company assumed in business combinations may provide for exercise prices that
are less than the Fair Market Value of the Stock at the time of the replacement
grants, if the Committee determines that such exercise price is appropriate to
preserve the economic benefit of the award.

8.7 Dividends and Dividend Equivalents. An Award (including without limitation
an Option or SAR) may provide the Participant with the right to receive dividend
or dividend equivalent payments with respect to shares of Stock subject to the
Award (both before and after the shares of Stock subject to the Award is earned,
vested, or acquired), which payments may be either made currently or credited to
an account for the Participant, and may be settled in cash or shares of Stock,
as determined by the Committee; provided that no dividend equivalents shall be
payable in respect of outstanding (i) Options or SARs or (ii) unearned
Performance-Based

 

17



--------------------------------------------------------------------------------

Compensation Awards or other unearned Awards subject to performance conditions
(other than or in addition to the passage of time) (although dividend
equivalents may be accumulated in respect of unearned Awards and paid within 15
days after such Awards are earned and become payable or distributable). Any such
settlements, and any such crediting of dividends or dividend equivalents or
reinvestment in shares of Stock, may be subject to such conditions, restrictions
and contingencies as the Committee shall establish, including the reinvestment
of such credited amounts in Stock equivalents.

8.8 Settlement of Awards. The obligation to make payments and distributions with
respect to Awards may be satisfied through cash payments, the delivery of shares
of Stock, the granting of replacement Awards, or combination thereof as the
Committee shall determine. Satisfaction of any such obligations under an Award,
which is sometimes referred to as “settlement” of the Award, may be subject to
such conditions, restrictions and contingencies as the Committee shall
determine. The Committee may permit or require the deferral of any Award payment
or distribution, subject to such rules and procedures as it may establish, which
may include provisions for the payment or crediting of interest or dividend
equivalents, and may include converting such credits into deferred Stock
equivalents. Each Subsidiary shall be liable for payment of cash due under the
Plan with respect to any Participant to the extent that such benefits are
attributable to the services rendered for that Subsidiary by the Participant.
Any disputes relating to liability of a Subsidiary for cash payments shall be
resolved by the Committee.

 

  8.9 Transferability.

 

(a) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. Except as otherwise provided by
the Committee, no Award under the Plan may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, an Affiliate or a Subsidiary;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(b) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than ISOs) to be transferred by a Participant, without
consideration, subject to such rules as the Committee may adopt consistent with
any applicable Award Agreement to preserve the purposes of the Plan, to: (A) any
person who is a “family member” of the Participant, as such term is used in the
instructions to Form S-8 under the Securities Act or any successor form
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; (C) a
partnership or limited liability company whose only partners or shareholders are
the Participant and his or her Immediate Family Members; or (D) any other
transferee as may be approved either (I) by the Board or the Committee in its
sole discretion, or (II) as provided in the applicable Award Agreement;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan. and provided
further that any Permitted Transferee may be

 

18



--------------------------------------------------------------------------------

required by the Committee to execute an agreement satisfactory to the Company
evidencing its agreement to be bound by and subject to all of the terms and
conditions of the Plan and any applicable Award Agreement relating to the
transferred Award.

 

(c) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (i) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (ii) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Stock to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate; (iii) the Committee or the Company shall not be
required to provide any notice to a Permitted Transferee, whether or not such
notice is or would otherwise have been required to be given to the Participant
under the Plan or otherwise; and (iv) the consequences of the termination of the
Participant’s employment by, or services to, the Company, an Affiliate or a
Subsidiary under the terms of the Plan and the applicable Award Agreement shall
continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award Agreement.

8.10 Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in a writing (which may be electronic) filed with
the Committee at such times, in such form, and subject to such restrictions and
limitations, not inconsistent with the terms of the Plan, as the Committee shall
require.

8.11 Agreement With Company. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written (including electronic)
document as is determined by the Committee. A copy of such document shall be
provided to the Participant, and the Committee may, but need not require that
the Participant sign a copy of such document. Such document is referred to in
the Plan as an “Award Agreement” regardless of whether any Participant signature
is required.

8.12 Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of such company.

8.13 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

8.14 Limitation of Implied Rights.

 

(a)

Neither a Participant nor any other person shall, by reason of participation in
the Plan, acquire any right in or title to any assets, funds or property of the
Company or any

 

19



--------------------------------------------------------------------------------

 

Subsidiary whatsoever, including, without limitation, any specific funds,
assets, or other property which the Company or any Subsidiary, in its sole
discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the shares of Stock or
amounts, if any, payable under the Plan, unsecured by any assets of the Company
or any Subsidiary, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company or any Subsidiary shall be sufficient
to pay any benefits to any person.

 

(b) The Plan does not constitute a contract of employment, and selection as a
Participant will not give any participating employee the right to be retained in
the employ of the Company or any Subsidiary, or the right to continue to provide
services to the Company or any Subsidiary, nor any right or claim to any benefit
under the Plan, unless such right or claim has specifically accrued under the
terms of the Plan. Except as otherwise provided in the Plan, no Award under the
Plan shall confer upon the holder thereof any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.

 

(c) There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are similarly situated.

8.15 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

8.16 No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Stock under the
Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

8.17 Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

8.18 Nonexclusivity of the Plan. The adoption of this Plan by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options otherwise than under this Plan, and
such arrangements may be either applicable generally or only in specific cases.

 

20



--------------------------------------------------------------------------------

8.19 No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company, or any Affiliate or Subsidiary, on the one
hand, and a Participant or other person or entity, on the other hand. No
provision of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company.

8.20 Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and Subsidiaries and/or any other information
furnished in connection with the Plan by any agent of the Company or the
Committee or the Board, other than himself.

8.21 Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

8.22 Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

8.23 Severability. If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

8.24 Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

8.25 Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.

 

21



--------------------------------------------------------------------------------

8.26 Clawback/Forfeiture of Awards. Notwithstanding anything to the contrary
contained herein, an Award Agreement may provide that the Committee may in its
sole discretion cancel such Award if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or Subsidiary, or after termination of such employment or service, violates a
non-competition, non-solicitation or non-disclosure covenant or agreement or
otherwise has engaged in or engages in Detrimental Activity that is in conflict
with or adverse to the interest of the Company, any Affiliate or Subsidiary,
including fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion. The
Committee may also provide in an Award Agreement that if the Participant
otherwise has engaged in or engages in any activity referred to in the preceding
sentence, the Participant will forfeit any gain realized on the vesting or
exercise of such Award, and must repay the gain to the Company. The Committee
may also provide in an Award Agreement that if the Participant receives any
amount in excess of what the Participant should have received under the terms of
the Award for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Participant shall be required to repay any such excess amount to the Company.

8.27 Code Section 162(m) Re-approval. If so determined by the Committee, the
provisions of the Plan regarding Performance-Based Compensation Awards shall be
submitted for re-approval by the shareholders of the Company no later than the
first shareholder meeting that occurs in the fifth year following the year that
shareholders previously approved such provisions, for purposes of exempting
certain Awards granted after such time from the deduction limitations of
Section 162(m) of the Code. Nothing in this subsection, however, shall affect
the validity of Awards granted after such time if such shareholder approval has
not been obtained.

8.28 Code Section 409A. It is intended that the provisions of this Plan comply
with Section 409A of the Code, and all provisions of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Except as permitted under
Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A of the Code) payable to or for the benefit of a Participant subject
to U.S. tax (a “U.S. Participant”) may not be reduced by, or offset against, any
amount owing by the Participant to the Corporation or any of its Affiliates or
Subsidiaries. Notwithstanding anything in this Plan to the contrary, if a U.S.
Participant becomes entitled to receive payment in respect of any Award as a
result of his or her “separation from service” (within the meaning of
Section 409A of the Code), and the U.S Participant is a “specified employee”
(within the meaning of Section 409A of the Code) at the time of his or her
separation from service, and the Committee makes a good faith determination that
(i) all or a portion of the Award constitutes “deferred compensation” (within
the meaning of Section 409A of the Code) and (ii) any such deferred compensation
that would otherwise be payable during the six-month period following such
separation from service is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then payment of such “deferred
compensation” shall not be made to the U.S Participant before the date which is
six months after the date of his or her separation from service (and shall be
paid (without interest, dividends, dividend equivalents or any compensation for
any loss in market value or otherwise which occurs during such period) in a
single lump sum on the first day of the seventh month following the date of such
separation from service) or, if earlier, the U.S Participant’s date of death.
(For illustrative purposes only, if a U.S Participant who is a specified
employee subject to the provisions of the previous sentence incurs a separation
from service on

 

22



--------------------------------------------------------------------------------

January 16 of a calendar year, any payments of deferred compensation that would
be payable to such U.S Participant during the six-month period from such
January 16 through July 16 shall be accumulated and paid in a single lump sum to
such U.S Participant on July 17 of such calendar year, or, if earlier, such U.S
Participant’s date of death.) Unless otherwise provided by the Committee, in the
event that the timing of payments in respect of any Award (that would otherwise
be considered “deferred compensation” subject to Section 409A of the Code) would
be accelerated upon the occurrence of a Disability, no such acceleration shall
be permitted unless the Disability also satisfies the definition of “Disability”
pursuant to Section 409A of the Code. Each U.S Participant, any beneficiary or
the U.S Participant’s estate, as the case may be, is solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on or
for the account of such U.S Participant in connection with this Plan (including
any taxes and penalties under Section 409A of the Code), and neither the Company
nor any Affiliate or Subsidiary shall have any obligation to indemnify or
otherwise hold such U.S Participant or beneficiary or the U.S Participant’s
estate harmless from any or all of such taxes or penalties. Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any amounts payable hereunder will be taxable to a Participant
under Section 409A of the Code prior to payment to such Participant of such
amount, the Company may (i) adopt such amendments to the Plan and Awards and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Committee determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Plan and
Awards hereunder and/or (ii) take such other actions as the Committee determines
necessary or appropriate to avoid or limit the imposition of an additional tax
under Section 409A of the Code.

SECTION 9

AMENDMENT AND TERMINATION

The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Award Agreement, provided that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board (or the Committee, if applicable); and further provided
that adjustments pursuant to Section 8.3 shall not be subject to the foregoing
limitations of this Section 9; and further provided that the provisions of
subsection 4.4 (relating to repricing) cannot be amended unless the amendment is
approved by the Company’s stockholders. Approval by the Company’s stockholders
will be required for any material revision to the terms of the Plan, with the
determination of “material revision” to be made in accordance with the
definition provided under the rules of the New York Stock Exchange. Unless
otherwise determined by the Board, no amendment requiring stockholder approval
under Treasury Regulation Section 1.162-27 or Section 422 of the Code shall be
valid unless such stockholder approval is secured as provided therein.

*          *          *          *   
       *          *          *          *           *          *          *

[Signature page follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a duly
authorized officer this 29th day of November, 2010.

 

ABITIBIBOWATER INC.

By:

 

/s/ David J. Paterson

Name: David J. Paterson

Title: President and Chief Executive Officer

 

24